Title: To George Washington from Henry Knox, 14 December 1793
From: Knox, Henry
To: Washington, George


          
            Sir,
            War Department December 14th 1793.
          
          I have the honor to submit a Return of the Ordnance, Arms and Military stores in
            possession of the United States.
          It resulted from the casual circumstances of the late War, that these stores were
            accumulated principally at the following points, Viz: New London in Virginia —Philadelphia—West Point on Hudsons river—and Springfield on
            Connecticut River; all of which perhaps, excepting Springfield, are improper places for
            permanent Magazines.
          The important characteristics for magazines and arsenals, seem to be perfect security
            against enemies, internal and external, blended with an easy access by water. The
            expence of land transportation of heavy articles for a series of years, compared with that by water, renders the latter quality indispensible for a
            Magazine.
          The Situation of New London being destitute of Water communication with the Ocean, is
            not a proper place for a permanent magazine, and it would seem therefore necessary that
            some other position should be sought on James River, more suitable for the erection of
            proper buildings.
          It may be questionable whether a populous City is a proper place for the repository of
            large quantities of Military stores on account of the accidents to which such places are
            liable by fire and other causes. Hence it is intended that a part of the stores now
            deposited in Philadelphia shall be removed to some safe position, higher up the
            Delaware.
          West Point on Hudson River, although a precious link in the chain which binds the
            States together, has on account of the well known navigation of that river, and the easy
            access from the Ocean, been considered as an improper place for an extensive magazine.
            For this reason part of the surplus stores have been removed temporarily to Albany.
          During the late War a number of valuable brick buildings were erected at Carlisle in
            Pennsylvania, as well for the reception of stores, as to accomodate a number of Workmen
            in the Ordnance Department, but these buildings were not much used, after the
            apprehensions of invasions subsided owing to the expence and delay occasioned by the
            land transportation. The same causes still prevent their use in any considerable
            degree.
          The situation of the United States would seem to require that three capital Magazines
            should be established permanently, one for the Southern, one for the Middle, and one for
            the Eastern States, with such subdivisions as may be deemed indispensible for General
              use.
          It would also seem to be a dictate of sound national policy that the United States
            should always possess, one hundred thousand arms placed in their respective Arsenals,
            and that the battering and field Artillery, and ammunition should be in ample
            proportion.
          It is presumed that all the Cannon, Arms, and ammunition required by the United States
            might be fabricated among ourselves. It is possible the expence may be greater than if
            the articles were imported, but this circumstance is not of such moment as to be compared with the solid advantages which would result from
            extending and perfecting the means upon which our safety may ultimately depend. I have
            the honor to be with the highest respect Sir, your Obedient Servant.
          
            H: Knox.Secretary of War.
          
        